NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2007-1325


                     NEUTRINO DEVELOPMENT CORPORATION,

                                               Plaintiff/Counterclaim Defendant-
                                               Appellee,

                                             and

                                 RICHARD T. REDANO,

                                               Counterclaim-Defendant Appellee,

                                        v.

                                    SONOSITE, INC.,

                                               Defendant/Counterclaimant Appellant.


       William C. Norvell, Jr., Beirne, Maynard & Parsons, L.L.P., of Houston, Texas,
argued for plaintiff/counterclaim defendant-appellee and counterclaim-defendant appellee.
With him on the brief were Scott D. Marrs and Brian T. Bagley.

      Paul E. Krieger, Fulbright & Jaworski L.L.P., of Houston, Texas, argued for
defendant/counterclaimant-appellant. With him on the brief were Lucas T. Elliot, William J.
Boyce, and C. Erik Hawes.

Appealed from: United States District Court for the Southern of Texas

Judge John D. Rainey
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2007-1325

                   NEUTRINO DEVELOPMENT CORPORATION,

                                                     Plaintiff/Counterclaim Defendant-
                                                     Appellee,

                                        and

                              RICHARD T. REDANO,

                                                     Counterclaim-Defendant
                                                     Appellee,

                                         v.

                                SONOSITE, INC.,

                                                     Defendant/Counterclaimant
                                                     Appellant.

                                   Judgment

ON APPEAL from the       United States District Court for the Southern District of Texas

in CASE NO(S).           01-2484

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, FRIEDMAN, and SCHALL, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED March 14, 2008                      /s/ Jan Horbaly____________
                                         Jan Horbaly, Clerk